1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
4    JOHN D. PAMPLIN,                                 Case No. 3:20-CV-0111-CLB
5                                        Plaintiff,   ORDER
6            v.
7    C. LUCAS, et al.,
8                                    Defendants.
9
10
            On March 8, 2021, the Office of the Attorney General declined to accept service
11
     “on behalf of Defendant C. Lucas as there is no current or former employee of the Nevada
12
     Department of Corrections with that name.” (ECF No. 4). Plaintiff filed nothing in
13
14   response.

15          On June 8, 2021, the court advised Plaintiff of its intention to dismiss C. Lucas for
16
     failure to file proof of service. (ECF No. 16). Plaintiff was ordered to file proof of service
17
     on or before July 8, 2021, with service to have taken place before May 17, 2021, pursuant
18
     to Federal Rule of Civil Procedure 4(m). (Id.).
19
20          On June 28, 2021, Plaintiff’s filed a “motion to serve unserved Defendant C.

21   Lucas”. (ECF No. 17). In this motion, Plaintiff demands Deputy Attorney General Doug
22   Rands either serve C. Lucas, or provide an address under seal for C. Lucas. (Id.)
23
     However, the Nevada Attorney General’s Office explicitly stated there is no current or
24
     former employee by this name in its notice of acceptance of service. (ECF No. 4).
25
26   Therefore, a last known address cannot be provided for a person who either is

27   misidentified or did not work for NDOC. Therefore, Plaintiff’s motion (ECF No. 17) is
28   DENIED.
1          Plaintiff shall have to and including July 16, 2021 to further identify the Defendant
2    C. Lucas so that the AG’s Office may be able to identify this person as an employee (i.e.,
3    first name or alternate spelling). Otherwise, the court will dismiss C. Lucas pursuant to
4    Fed. R. Civ. P. 4(m).
5           June 29, 2021
     DATED: ___________.
6
7                                             ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -2-
